     Case 2:20-cv-01192-SPL-JZB Document 117 Filed 08/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Jason Fenty, et al.,                           No. CV-20-01192-PHX-SPL (JZB)
10                      Plaintiffs,                     ORDER
11       v.
12       Paul Penzone, et al.,
13                      Defendants.
14
15             This matter is before the Court on its own review. On July 30, 2021, pursuant to
16   Section 6(a) of the Court’s Scheduling Order (doc. 73 at 4), the parties contacted the Court
17   via email to request a telephonic hearing regarding a discovery dispute related to the
18   disclosure of ESI.
19             Accordingly,
20             IT IS ORDERED that the parties shall appear for a telephonic1 discovery dispute
21   hearing before the Court at 3:30 p.m. on Tuesday, August 10, 2021, in Courtroom 302 of
22   the Sandra Day O’Connor Federal Courthouse in Phoenix, Arizona.
23             Dated this 2nd day of August, 2021.
24
25                                                             Honorable John Z. Boyle
                                                               United States Magistrate Judge
26
27
28   1
      The Court will call each party at the phone numbers provided on the docket a few minutes
     prior to the hearing and transfer them into the Courtroom.
